Filed: January 25, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
Respondent on Review,
	v.
ERIC LEE PRESELY,
Petitioner on Review.
(CC C9605-33796; CA A95653; SC S48775)
	En Banc
	On petition for review filed August 16, 2001.
	Irene B. Taylor, Deputy Public Defender, Salem, filed the
petition for petitioner on review.  With her on the petition was
David E. Groom, Public Defender for Oregon.
	No appearance contra.
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of State v. Fugate,
332 Or 195, 26 P3d 802 (2001).
	*Appeal from Multnomah County Circuit Court, Roosevelt Robinson, Judge. 163 Or App 410, 988 P2d 918 (1999).